NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



CRESCENZO HOLDINGS, LLC;               )
DEMETER PROPERTIES, INC.;              )
HEIDI BEHRENDT; and DYLAN              )
ARNOLD,                                )
                                       )
             Appellants,               )
                                       )
v.                                     )    Case No. 2D18-2051
                                       )
1000 CHANNELSIDE                       )
CONDOMINIUM ASSOCIATION,               )
INC., a Florida Corporation,           )
                                       )
             Appellee.                 )
                                       )

Opinion filed June 5, 2019.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey,
Judge.

Ann M. Allison of Allison Law Group,
Temple Terrace, for Appellants.

David J. Lopez of James R. DeFurio,
P.A., Tampa, for Appellee.



PER CURIAM.

             Affirmed.


LaROSE, C.J., and KELLY and ROTHSTEIN-YOUAKIM, JJ., Concur.